Citation Nr: 0109527	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for labyrinthitis 
claimed as dizziness and vertigo.

2.  Entitlement to service connection for rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO), which denied entitlement to service connection 
for labyrinthitis and rheumatic fever, granted service 
connection for tinnitus and assigned a noncompensable 
evaluation, effective September 9, 1998.

The veteran testified at an RO hearing in January 2000.

During the pendency of this appeal the RO, in an October 1999 
rating decision, found clear and unmistakable error (CUE) in 
the July 1998 decision for failure to establish a compensable 
(the maximum 10 percent) rating for tinnitus and assigned a 
10 percent effective from the date of receipt of the claim 
(September 9, 1998).  Thus, this issue has been adjudicated 
by the RO, and is not in appellate status.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
labyrinthitis or of a nexus between alleged labyrinthitis and 
active service.

2.  There is no medical evidence of a nexus between rheumatic 
fever and active service.



CONCLUSIONS OF LAW

1.  Claimed labyrinthitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).

2.  Claimed rheumatic fever was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for 
labyrinthitis and rheumatic fever have been properly 
developed as various non-VA and VA treatment records and VA 
examination reports have been associated with the file.  In 
addition, the Board notes that at an January 2000 hearing, 
the veteran testified that he had tried to obtain records 
from the doctor, who had treated him around the time of his 
discharge but found that he was deceased and he was unable to 
get any records.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The 
Board further finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
recently enacted VCAA.  The duty to provide an examination or 
medical opinion is addressed below. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in October 1999 and the supplemental statement of 
the case issued in February 2000.  The RO notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Factual Background

The veteran was on active duty from January 1972 to September 
1973.  The service medical records reveal that, before 
enlistment, the veteran underwent a tympanoplasty at age 15 
with good hearing results, but persistent intermittent 
subjective vertigo continued.  Later, but again before 
enlistment, the veteran had a modified radical mastoidectomy 
at age 18, resulting in temporary relief of previous 
intermittent, subjective vertigo.   On the medical history 
section of his January 1972 enlistment examination report, 
the veteran checked the "yes" column for having had rheumatic 
fever and the examiner noted rheumatic fever at age 8 without 
sequel.  In July 1972, the veteran complained of tinnitus and 
dizziness and some pain in his left ear and reported that it 
occurred "periodically, but seem[ed] to be more often than 
usual."  On examination, scars were noted on both drums and 
what appeared a perforation, or small crevice, in the left 
membrane.  The veteran was seen by a military physician, who 
noted that the veteran ascribed his vertigo to measles in the 
left ear and said that he had recurrent tinnitus and vertigo 
lasting 15 to 30 seconds once or twice a week.  The veteran 
also reported that at age 10 he had been hospitalized for 
nine months for rheumatic fever but had quit taking Bicillin 
injections in boot camp because of the "drill instructors."  
On examination, the examiner noted that the left tympanic 
membrane was markedly scarred, chest clear and heart had 
regular rhythm and rate.  Impression was secondary Meniere's 
disease with history of surgery and measles in ear.  In 
September 1972, the veteran again complained of tinnitus and 
ear trouble, along with a nervous condition and shaky hands.  
On examination, his chest was clear and his heart was normal 
with regular rhythm and rate and no murmur.  An October 1972 
ear, nose and throat (ENT) examination revealed that the 
veteran had hyperactive left semicircular canals with no 
hearing loss; that he did not have Meniere's disease nor 
acoustic neuroma; that he had allergies and subacute 
labyrinthitis in the left ear, which was treated with 
meclizine.  The physician added that the veteran should 
return as needed for vertigo and that neither condition could 
be cured.  In January 1973, the veteran complained of 
vertigo, tinnitus and loss of consciousness.  Chest and heart 
were within normal limits and complained of a feeling of 
nervousness before the incident.  The impression was probable 
hyperventilation with anxiety-depression reaction.

An April 1973 medical examination report and record indicate 
that a congressional investigation was initiated by the 
veteran's mother because she felt that his vertigo had not 
been adequately treated, that the veteran had a history of 
dizziness and had had an ENT consultation in October 1972 
with a diagnosis of questionable labyrinthitis; and that he 
would be reevaluated at the U. S. Naval Hospital in 
Philadelphia, Pennsylvania.  A May 1973 U. S. Naval Hospital 
report from Camp Lejeune, North Carolina, reveals an 
essentially negative physical examination, except for the 
left eardrum, which had a monomeric membrane that was 
slightly retracted.  The Rinne test was positive.  The right 
drum had no perforations.  The heart had a regular rhythm 
without murmur.  The veteran's past history was remarkable in 
that at age 7 he had severe measles with perforation of his 
left eardrum and otorrhea.  At age 15 he had a myringoplasty 
performed in his left ear.  The examiner added that the 
veteran was hospitalized for rheumatic fever as a child and 
that he was not then on any Bicillin.  The diagnosis was 
vertigo did not existed prior to enlistment (DNEPTE).  The 
veteran was transferred to the U.S. Naval Hospital in 
Philadelphia for further evaluation. 

An August 1973 Medical Board Report notes that the veteran 
was admitted to the U. S. Naval Hospital in Philadelphia with 
the diagnosis of vertigo, unknown etiology and that since 
enlistment, the vertigo he had in childhood had returned and 
caused the veteran to be unable to perform his duties.  On 
admission, the physical examination was within normal limits 
excepts for obvious scarring from a modified radical 
mastoidectomy on left ear, with clean mastoid bowel and well-
healed tympanic membrane, bilateral "jug ear" deformity with 
protruding conchalis, and normal cold calories with 
positional tests.  A rheumatic fever test was negative.  The 
veteran underwent a complete audiological and neurological 
workup with negative results, including cardiology and 
neurology consultations.  He was seen by neurology during an 
episode of "dizziness" and no objective findings of nystagmus 
were demonstrated.  A psychiatric evaluation determined that 
the veteran had a passive-aggressive personality with poor 
motivation for military service.  It was the board's opinion 
that there was no organic lesion demonstrated for the 
veteran's subjective complaints and the final diagnoses 
included subjective vertigo, not documented and passive-
aggressive personality.  Later, in August 1973, the veteran 
was seen at the naval shipyard dispensary complaining that he 
felt nervous stemming from rheumatic fever as a child and 
"the constant bull in marine corps also tend[ed] to set him 
off."  A Physical Evaluation Board recommended the veteran's 
discharge as unfit because of physical disability showing 
diagnoses for vertigo, not documented, status postoperative 
modified radical mastoidectomy, left ear, and status 
postoperative otoplasty, as existing prior to enlistment, and 
a diagnosis of passive-aggressive personality.  

In November 1973, the veteran filed a claim for entitlement 
to service connection for an ear condition and for a nervous 
condition.  At a January 1974 VA examination, the veteran 
complained of occasional dizzy spells, ringing in his left 
ear and nervousness causing loss of sleep.  On examination, 
heart sounds were normal with no murmur or arrhythmia, ear 
canals were normal and there was scarring on both eardrums.  
The diagnoses were otitis media childhood, left, 
postoperative twice, now healed; otoplasty, both ears, nicely 
healed, with no residuals or sequela; and mild vertigo of 
undetermined cause, not a real infectious labyrinthitis.  

A February 1974 rating decision denied service connection for 
an ear condition, to include vertigo, a postoperative 
mastoidectomy, and otoplasty, noting that the service medical 
records reveal a history of pre-service tympanoplasty and 
mastoidectomy with persistent intermittent subjective vertigo 
shown, which the veteran continued to have in service, and an 
elective otoplasty that was done before discharge without any 
aggravation of the veteran's ear condition shown in service.   
In an April 1974 rating decision, the RO affirmed its prior 
denial based on evidence from a March 1974 VA audio 
examination, which showed no hearing loss.

A private April 1983 chest X-ray shows scattered punctate 
densities, which might represent old healed inflammatory 
disease.  No acute infiltrates were seen and heart size was 
normal.  

August 1986 to October 1993 private outpatient treatment 
records show treatment in June 1991 and August 1992 and 1993 
with Bicillin shots for chronic joint pain secondary to 
rheumatic fever as a child, later diagnosed as multiple 
myalgia.

At a physical examination report performed on psychiatric 
admission to the Carl Albert Community Mental Health Center 
in January 1992, the veteran admitted to having rheumatic 
fever, reported that he would not continue with the 
penicillin shots in the military and as a result had a 
relapse in January 1973, and was very angry toward the 
military because the specialist in the naval hospital would 
not give him shots.  He also indicated that he had a heart 
murmur.  On examination, the veteran's external auditory 
canals were patent.  Tympanic membranes revealed old scarring 
bilaterally with dispersed cone of light in left ear.  The 
heart had regular rate and rhythm with normal S1 and S2 and 
questionable +1/4 systolic murmur left sternal border 
(possible rheumatoid heart disease).  The musculoskeletal 
system showed full range of motion without swelling or 
deformity and no dependent edema.
 
At another physical examination report performed on 
psychiatric admission to the Carl Albert Community Mental 
Health Center in December 1992, the veteran's external 
auditory canals were patent.  Tympanic membranes were intact 
with good cone light bilaterally.  The heart had regular rate 
and rhythm with normal S1 and S2.  No murmurs, rubs or 
gallops were noted.  The musculoskeletal system showed full 
range of motion without swelling or deformity and no 
dependent edema.  The impression was a healthy male. 
   
At an October 1993 VA general medical examination, the 
veteran complained of hearing loss and reported that both 
ears had been operated on for chronic ear infection.   He 
also stated that he had acute rheumatic fever and that he had 
been told that he had a heart murmur and that his joint pains 
were due to rheumatic fever.  On examination, the veteran's 
right tympanic membrane appeared normal, but he had old 
scarring of his left tympanic membrane.  His cardiovascular 
examination was normal.  The veteran had normal sinus rhythm 
and heart sounds with no murmurs and his peripheral pulses 
were strong throughout.  All of his peripheral joints 
appeared normal in size and shape and had full range of 
motion, without any crepitus palpable in any peripheral joint 
or complaint of pain with active or passive movement of any 
joint.  He had good muscular development and strength 
throughout all the extremities and had no symptoms or any 
findings compatible with residuals of rheumatic fever.  

At an October 1993 VA audio examination, the veteran reported 
that he had had middle ear problems and hearing loss for many 
years and had intermittent tinnitus and dizziness, which was 
not described as true vertigo, and that he had had true 
vertigo in the past.  On examination, the examiner found that 
the veteran had bilateral tinnitus, moderate in degree and 
high in frequency.  He had normal tympanograms and normal 
hearing in the right ear and mild to moderate, predominantly 
sensorineural loss in the left ear.  

At an October 1994 VA general medical examination, the 
veteran complained of chest pains and high blood pressure and 
dyspnea on exertion.  On examination, the veteran's hearing 
was grossly okay and his tympanic membranes were clear, but 
scarred status post surgical repair.  The veteran's 
precordium was normal and active with point of maximum 
impulse in the fifth intercostal space, left midclavicular 
line, with a regular rate and rhythm, without murmur or 
gallop.  There was no venous distention and all of his pulses 
were normal.  

At an October 1994 VA audio examination, the veteran reported 
that he had a significant history of military noise exposure 
having been around flight line noise for his career.  On 
examination, right ear hearing was within normal limits and 
there was a mild sloping to moderate mixed hearing loss in 
the left ear.  Word recognition ability was good bilaterally.  
Impedance testing revealed normal middle ear function.  The 
veteran's tinnitus occurred periodically and was considered 
to be very mild.

An October 1994 VA nose and sinuses examination report shows 
that the veteran had outstanding ears with scarring behind 
the ears secondary to an otoplasty.  The external canal 
showed a left end, well-healed scar.  Both eardrums were 
intact.  The left drum had marked scarring with no evidence 
of cholesteatoma or infection.  The mastoids appeared 
otherwise clear with no evidence of active infection.  
Tympanograms revealed mild to moderate hearing loss in his 
left ear and normal hearing in his right ear.

A September 1998 statement from a private physician, J. R. 
R., D.O., indicates that the veteran had been under his care 
for numerous years for continuous problems with multiple 
joint pains and myalgia secondary to rheumatic fever as a 
child with secondary rheumatic heart disease and mitral valve 
disease and received long-acting Bicillin shots monthly.  Dr. 
J. R. R. added that he anticipated that the veteran would be 
on these the rest of his life and expected that his condition 
would probably worsen as time passed.

At a July 1999 VA ear disease examination, the veteran 
complained of hearing loss, stating that he was exposed to 
jets for about fourteen months in the military and did not 
recall whether or not he wore protection.  He reported that 
he had measles and ruptured eardrums as a child and two ear 
surgeries.  The veteran indicated that he had some vertigo 
before his first surgery and had had one episode of dizziness 
the past winter; otherwise, it had not been a problem.  He 
had a right tympanomastoidectomy performed in 1986 after the 
military.  On examination, he had well-healed postauricular 
scar and endaural scar on the left.  Both eardrums were 
sclerotic and dry and there was a perforation in the 
posterior superior portion of the left eardrum.  The 
diagnoses included chronic left otitis media, postoperative 
bilateral tympanomastoidectomy and intermittent bilateral 
tinnitus.

At a July 1999 VA audio examination, the veteran reported 
experiencing chronic ear infections and hearing loss in the 
left ear since 1965, which he attributed to measles and 
rheumatic fever as a child.  He also complained of occasional 
tinnitus occurring approximately twelve times a year, in the 
left ear more than in the right since 1965, and occasional 
episodes of dizziness and vertigo.  He reported a history of 
noise exposure during the time he worked on the flight line 
and said that he did use hearing protection devices.  On 
examination, hearing in his right ear was grossly within 
normal limits but he had a normal sloping to severe mixed 
hearing loss in the left ear.  Speech recognition results 
were very good bilaterally.

In a July 1999 rating decision, the RO denied entitlement to 
service connection for labyrinthitis claimed as dizziness and 
vertigo and rheumatic fever, granted service connection for 
tinnitus and assigned a noncompensable evaluation, effective 
from September 9, 1998.   The rating for tinnitus was changed 
retroactively to 10 percent in an October 1999 rating 
decision.

During a January 2000 RO hearing, the veteran testified that 
he had ear problems as a child and had his first surgery at 
15 because his left ear had run since he was 6 and that he 
had a small perforation in his right ear since 1996.  When he 
went to his draft board physical examination in 1968, he 
stated that they determined that he was unfit for service 
because of his vertigo and rheumatic fever.  So he had ear 
surgery to correct his problem and then went back in January 
1972 and they changed his code and let him enlist.  When he 
entered active duty, the veteran stated that he was not 
having dizzy spells, drainage or pain problems in his left 
ear.  He admitted that he did have ear problems because of 
cold weather during basic training but did not go to sick 
call for it.  The veteran reported that he never received 
another penicillin shot for his rheumatic fever while in 
service, even though he maintains he was suppose to get one 
every 28 days.  He testified that, when he later transferred 
to North Caroline and worked the flight line and pumps 
fueling planes and running a catapult, he began having 
vertigo or dizziness and tinnitus and went for treatment and 
was later treated at the naval hospital in Philadelphia from 
the beginning of May to the end August 1973.  The veteran 
claimed he was being treated for his ear and rheumatic fever, 
but that was not what the military said it was for.  Since 
the military was not giving him penicillin shots he told his 
mother and she contacted her congressman and they started an 
investigation.  As a result of that investigation, he was 
released from the military for physical disabilities that the 
military said had existed prior to service, which the veteran 
admitted began before active duty.  The veteran, however, 
alleged that because he did not receive proper medical 
attention and because of the activities he had to do that his 
ear problems, which had been diagnosed as labyrinthitis and 
the residuals of rheumatic fever were worsened beyond normal 
progression.  He admitted that he was not being treated for 
labyrinthitis or any ear disorder nor had he been within the 
last year or two.   The veteran indicated that Dr. J. R. R. 
had treated him regularly for rheumatic fever since 1989.  
His disorder is characterized by joint swelling and muscle 
pain for which he is given penicillin shot every 28 days.   
During his month at home prior to his discharge, the veteran 
said that he was treated by his normal doctor, who had died 
and that he tried to get medical evidence from him but 
apparently was unsuccessful.  The veteran stated also that he 
had been denied social security disability.  

Analysis

Labyrinthitis

With regard to an ear disorder of labyrinthitis claimed as 
dizziness and vertigo, the veteran has no current medical 
diagnosis of such disability, as it was not found on the last 
VA examination.  Moreover, the veteran testified at his 
personal hearing that he was not being treated for 
labyrinthitis or any ear disorder nor had he been within the 
last year or two.  Thus, he fails to satisfy the first 
element of a claim, that is, a current disability, and his 
claim for service connection fails.  See Caluza, 7 Vet. App. 
at 506.  Even assuming that the veteran has labyrinthitis, 
there is no competent medical evidence linking the claimed 
disorder to service.  The service medical records reveal 
that, before enlistment, the veteran underwent a 
tympanoplasty at age 15 with good hearing results, but he had 
persistent intermittent subjective vertigo postoperatively.  
Later, but again before enlistment, the veteran had a 
modified radical mastoidectomy at age 18, resulting in some 
relief of previous intermittent, subjective vertigo.  The 
records show complaints of dizziness or vertigo and pain in 
his left ear in July 1972 and of ear trouble in September 
1972, and it was believed that he had subacute labyrinthitis 
in his left ear in October 1972, which was treated with 
medication.  He was later sent to the naval hospital in 
Philadelphia to reevaluate his questionable labyrinthitis.  
There he had a neurologic evaluation during an episode of 
dizziness with no objective findings of nystagmus.  No 
organic lesion was found to confirm the veteran's subjective 
complaints.  As a result, the diagnosis was subjective, not 
documented vertigo.  A Physical Evaluation Board recommended 
the veteran's discharge as unfit because of physical 
disability showing diagnoses for vertigo, not documented, 
status postoperative modified radical mastoidectomy, left 
ear, and status postoperative otoplasty, as existing prior to 
enlistment, and a diagnosis of passive-aggressive 
personality.  A January 1974 VA examiner noted mild vertigo 
of undetermined cause, adding not a real infectious 
labyrinthitis.  As a result, in February and April 1974 
rating decisions, the RO denied service connection for an ear 
disorder, to include vertigo, a postoperative mastoidectomy, 
and otoplasty.  (As the veteran is now claiming service 
connection for labyrinthitis, the Board, as did the RO, is 
adjudicating the claim as an original claim; therefore, the 
law and regulations pertaining to finality of unappealed RO 
decisions are not applicable here.)  Private psychiatric 
admission examinations in 1992 and VA examinations in 1993 
and 1994 showed scarring from previous surgeries and tympanic 
membranes intact with good cone light bilaterally and there 
was no evidence of cholesteatoma, infection vertigo, 
dizziness or labyrinthitis noted.  A July 1999 VA ear 
examination failed to result in a diagnosis of labyrinthitis.

While labyrinthitis was suspected and treated during service, 
it was not shown on subsequent examination.  Thus, if 
labyrinthitis preexisted service, it was not worsened as it 
has not even been diagnosed on subsequent examinations.  In 
fact, there is no medical evidence of a current diagnosis of 
labyrinthitis.  The only evidence the veteran has submitted 
that supports his claim that he has labyrinthitis aggravated 
by service is his own statements.  As a lay person, with no 
apparent medical expertise or training, he is not competent 
to comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, his own 
statements do not establish the required evidence needed, and 
the claim must be denied.
 
Rheumatic Fever

The veteran has been diagnosed by Dr. J. R. R. with multiple 
joint pain and myalgia secondary to rheumatic fever as a 
child and has secondary rheumatic heart disease and mitral 
valve disease and monthly long-acting Bicillin shots.   This 
satisfies the first element of a claim for service 
connection.  See Caluza, supra.  But there is no competent 
medical evidence linking the veteran's current residuals of 
his childhood rheumatic fever to service.  Except for 
statements by the veteran about having had rheumatic fever as 
a child and in some way trying to tie it to his complaints of 
vertigo and/or nervous disorders, the service medical records 
are silent for complaints or diagnosis of, or treatment for 
rheumatic fever.  While he was at the naval hospital in 
Philadelphia, a rheumatic fever test was performed and was 
negative; and, on examination, his heart rhythm and rate were 
regular with no murmur.  Although he testified that he 
received medical treatment within the first year after 
discharge and tried to obtain treatment records but was 
unsuccessful, he did not file a service-connection claim for 
rheumatic fever until 1998, 35 years after his discharge, 
even though he did file claims for service connection for 
other disorders immediately following his discharge.  The 
first treatment for residuals of rheumatic fever appears to 
be in June 1991 for chronic joint pain, more than 27 years 
after discharge.    

The statement of the veteran as to his belief that his 
current joint and heart disorders were worsened beyond the 
normal progression because he did not receive Bicillin shots 
in service is not competent evidence with regard to the nexus 
issue.  See Grottveit v. Brown. 5 Vet. App. 91,92-93 (1993).  
There is no evidence that the veteran has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his current disorders.  Espiritu, supra.  Naval 
hospital records show that the veteran underwent completed 
neurological and cardiology evaluations and had a rheumatic 
fever test done, all clinical findings were negative.  A 
December 1992 private hospital physical examination indicates 
that the veteran was a healthy male.  Similarly, an October 
1993 VA examination of his cardiovascular system and 
peripheral joints was normal and the examiner added that he 
had no symptoms or findings compatible with residuals of 
rheumatic fever.  Even his treating physician, Dr. J. R. R. 
has indicated that the veteran's current problems are 
associated with his childhood rheumatic fever and not any 
incident of active service. Therefore, the claim must be 
denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2)).  In this case, the fact that the veteran has 
residuals of rheumatic fever is not in dispute.  The central 
question is whether such residuals resulted from a worsening 
of his rheumatic fever in service.  A physician who is 
requested to review the record and offer an opinion on the 
contended causal relationship would review the same evidence 
summarized above, to include a normal clinical evaluation of 
the veteran's heart and musculoskeletal system at the time of 
the veteran's separation from service and relevant abnormal 
clinical findings first reported 27 years after service.  In 
other words, there is no medical evidence dated during or 
proximate to service for the physician to examine or to cite 
in providing such an opinion.  This is especially so when the 
veteran's treating physician has tied his current 
disabilities back to the veteran's childhood rheumatic fever, 
not a worsening in service.  Under these circumstances, it is 
the Board's judgment that no reasonable possibility exists 
that such assistance would aid in substantiating the claim.

As to the question of whether an examination is warranted for 
the veteran's claim for service connection for labyrinthitis, 
the Board finds that the veteran was afforded such an 
examination by VA in July 1999, which failed to result in a 
diagnosis of the claimed disability.  Moreover, VA and 
private medical evidence pertaining to evaluation and 
treatment of various ear ailments and complaints, dated from 
1993 to 1999, show no such diagnosis.  Under these 
circumstances, the Board finds that VCAA does not mandate 
another examination.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

     
ORDER

Entitlement to service connection for labyrinthitis claimed 
as dizziness and vertigo is denied.

Entitlement to service connection for rheumatic fever is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

